Citation Nr: 1524066	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  08-29 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right foot/ankle disability.
 
2. Entitlement to service connection for post-operative residuals of an abdominal injury.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to a rating greater than 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2007, February 2009 (respiratory disorder), and May 2013 (PTSD) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board previously remanded the right ankle/foot and abdominal claims in a June 2012 decision for further development.  Therein, the Board indicated the Veteran initiated, but did not perfect his appeal seeking entitlement to service connection for a respiratory disorder.  Upon further review of the electronic claims folder, however, the Board finds a timely June 2009 substantive appeal form was submitted by the Veteran perfecting his appeal seeking entitlement to service connection for a respiratory disorder.  Accordingly, the issue has been added above.  

The Veteran had also asked, on his June 2009 substantive appeal form, for a hearing before the Board regarding his respiratory disorder.  He subsequently withdrew this request in a May 2015 signed statement.  

The issues of entitlement to service connection for a respiratory disorder, entitlement to an increased rating for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1. The Veteran's right ankle/foot and abdominal injuries occurred on November 9, 2004, while he was on active duty, and was caused by trauma sustained in a head-on motor vehicle accident (MVA).

2. The Veteran operated the vehicle on November 9, 2004 after consuming alcoholic beverages and was visibly intoxicated by the treating physicians. 

3. The Veteran's operation of the vehicle after consuming alcoholic beverages was the proximate cause of the accident which caused his injuries.

4.  The Veteran's abuse of alcohol on November 9, 2004 was not due to or secondary to a service-connected disability.

5. The Veteran deliberately and intentionally operated the car on November 9, 2004 with knowledge of, or wanton and reckless disregard of, the probable consequences.


CONCLUSIONS OF LAW

1. A right ankle/foot disability was incurred due to the Veteran's alcohol abuse and willful misconduct, and entitlement to service connection is not warranted. 38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1; 3.203; 3.301 (2014).
 
2. Post-operative residuals of an abdominal injury were incurred due to the Veteran's alcohol abuse and willful misconduct, and entitlement to service connection is not warranted. 38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1; 3.203; 3.301 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  

A letter dated in December 2006 informed the Veteran of the laws and regulations pertaining to service connection claims, to include how disability ratings and effective dates are determined.  At that time, however, the RO did not provide the Veteran specifically of the laws and regulations pertaining to line of duty determinations or willful misconduct. Despite this notice defect, the Board finds that the Appellant was not prejudiced. In April 2007, prior to the May 2007 rating decision, the RO issued an administrative decision wherein it provided the Veteran with notice of the regulations concerning line of duty determinations and willful misconduct.  Thereafter, the May 2007 rating decision was issued and the matters were also subsequently readjudicated several times, to include in a February 2013 Supplemental Statement of the Case (SSOC).  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  VA outpatient treatment records, moreover, are in the claims folder and were considered in rendering this decision.  Private medical records identified have been obtained, to the extent available.  The Veteran has not identified any other documents that he feels would be relevant to his claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the facts are not in dispute.  The medical evidence clearly indicates the Veteran was in a MVA in November 2004, during active duty, injuring his right foot/ankle and abdomen.  Rather, the matter turns on whether the in-service MVA was a result of the Veteran's willful misconduct or, alternatively, alcohol abuse.  The Veteran concedes the accident was due to his intoxication, but that his alcohol abuse is attributable to his service-connected posttraumatic stress disorder.  As such, the Board previously remanded the claim in June 2012 to obtain a VA medical opinion as to whether the Veteran's alcohol abuse is secondary to his PTSD.  This medical opinion was obtained in August 2012 and is responsive to the Board's prior remand.  No further medical opinions are necessary because the evidence related to diagnosis and nexus are sufficient to decide the case herein.  The issues turn on a legal question and not a medical question.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's willful misconduct or, for claims filed after October 31, 1990 (as is the case here), the result of his abuse of alcohol or drugs. 38 C.F.R. § 3.301 (emphasis added). 

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death. 38 C.F.R. § 3.1(n). 

According to medical records, the Veteran presented to a private emergency room on November 9, 2004, with injuries to his right foot/ankle and abdomen following a head-on collision.  The treating physician noted the Veteran has "obviously been drinking" and was visibly "intoxicated" with "vomitus contents around mouth and face."  The Veteran conceded intoxication in statements associated with this claim and also before the military.  No administrative action was taken by the military at that time other than to preclude the Veteran's promotion.  In April 2005 signed statements, the Veteran acknowledged he had been driving under the influence.  Although he qualified for promotions, he was not recommended for promotions because of the DUI.

Again, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's willful misconduct or the result of his abuse of alcohol or drugs. 38 C.F.R. § 3.301 (emphasis added).  That is, where the cause is alcohol abuse, a finding of willful misconduct is not necessary.  Id.  In this case, there is no doubt the Veteran's November 2004 MVA and resulting injuries was caused by his alcohol abuse.  Indeed, the Veteran does not contend otherwise.

The Veteran does not dispute that he was driving while intoxicated and that his MVA, and injuries thereof, was caused by his intoxicated driving.  Rather, the Veteran claims his alcohol abuse habit in general is secondary to his service-connected posttraumatic stress disorder (PTSD) and, therefore, is not willful misconduct.  The Board disagrees.

Service connection is not warranted for primary alcohol abuse, or any disabilities resulting from such alcohol issues. See 38 C.F.R. § 3.301 (providing that no compensation shall be paid if the disability resulting from injury or disease in service is a result of a veteran's willful misconduct or abuse of alcohol or drugs); see also 38 U.S.C.A. §§ 105, 1131.  

There is a very limited exception to this general rule, when the converse occurs, that is, when a disability instead causes a veteran to abuse drugs or alcohol - such as to relieve, mask or alleviate the symptoms associated with a that disability. In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id. at 1376.  However, the Federal Circuit further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability. In further clarifying this, the Federal Circuit explained that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381. An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id. 

Here, the Veteran has not been service connected for alcohol abuse nor is the issue before the Board here.  In any case, the Board notes that at the time of the November 2004 MVA, the Veteran was not service connected for any disability nor was he diagnosed with PTSD.  The Veteran is now diagnosed with PTSD and service-connected for PTSD.  In an August 2012 VA examination, moreover, a VA psychiatrist found it "at least as likely as not" that the Veteran's current alcohol abuse is secondary to his PTSD.  The opinion, however, does not address whether the Veteran's alcohol abuse on November 9, 2004 was due to PTSD.  Indeed, the Veteran was not diagnosed with or treated for PTSD at the time of the November 2004 MVA.  

Even if the Veteran's alcohol abuse on November 9, 2004 was due to his PTSD (which was not diagnosed until years later), there is no evidence indicating that it was his PTSD that caused the Veteran to drive while abusing alcohol.  In other words, the MVA on November 9, 2004 and resulting injuries was due to the Veteran's deliberate act of driving while intoxicated with reckless disregard of the probable consequences.

On a February 2009 report of accident form, the Veteran indicates he was driving under the influence of alcohol at the time of the November 2004 accident because alcohol was provided to him at his appointed place of duty.  He indicates he was at a Marine Corps Ball at Camp Pendleton prior to driving that night. Accordingly, the Veteran was intoxicated as a result of a military party and not due to self-medicating or otherwise treating a service-connected disability.  

In short, it is undisputed that the Veteran suffered injuries to the right foot/ankle and abdomen in a November 2004 MVA caused by the Veteran driving while intoxicated.  Although these injuries occurred while the Veteran was on active duty, the injuries are the result of the Veteran's alcohol abuse. The Veteran is currently service-connected for PTSD and there is at least one medical professional linking current alcohol abuse secondary to PTSD.  The most persuasive evidence, however, indicates the Veteran's alcohol abuse and subsequent driving while intoxicated on November 9, 2004 was not due to a service-connected disability, but rather due to his own willful misconduct.  The Veteran was not diagnosed with PTSD at that time and by his own words, he was drinking that night not as a result of self-medicating psychiatric symptoms, but as a result of being at a military ball.  His PTSD also did not cause him to drive while abusing alcohol.  Thus the exception does not apply in this instance.

The Board finds that the Veteran driving while knowingly intoxicated is an act involving known prohibited action with deliberate or intentional wrongdoing and wanton and reckless disregard of its probable consequences. Further, the Veteran's actions were not mere technical violations of police regulations or ordinances, as is illustrated by the military administrative actions precluding his promotion. The Board finds that the Veteran's conduct on November 9, 2004, namely driving while intoxicated, is willful misconduct. 38 C.F.R. § 3.1(n).  Accordingly, service connection for resulting right ankle/foot and abdomen injuries must be denied.


ORDER

Entitlement to service connection for a right foot/ankle disability is denied.
 
Entitlement to service connection for post-operative residuals of an abdominal injury is denied.


REMAND

Respiratory Disorder

The Veteran claims he was exposed to burn pits, sand storms, and dust while stationed in Iraq during his military service causing a current respiratory disorder, to include chronic bronchitis.  

The RO denied this claim in February 2009 finding no evidence of a current respiratory diagnosis.

His service treatment records indicate sporadic complaints of acute conditions, such as an upper respiratory infection, but no evidence of in-service incurrence of a chronic respiratory-related condition.  His records do confirm his service in Iraq with exposure to various chemicals, sand, dust, and smoke from burning garbage and/or feces.  

After service, the Veteran was treated for acute bronchitis in May 2009, four years after service, with complaints of shortness of breath.  He is prescribed albuterol, but it appears to be related to allergies according to 2012 records.  In 2010, the Veteran underwent pulmonary function testing, which the results were described as "unremarkable."  

In short, the Veteran clearly was exposed to various toxins, smoke, sand, and dust during his military service in Iraq.  He currently takes medications related to, among other things, shortness of breath symptoms, but it is unclear if he has a chronic respiratory disorder. 

As an aside, the Board notes the Veteran's post-service occupational history includes several years in "respiratory therapy."  Although it is unclear what the Veteran's specific credentials are, his lay statements should be considered in context with his occupational experience.

In light of the circumstances of the Veteran's service, and his post-service described symptoms and treatment, a VA examination is necessary to determine what, if any, current respiratory condition he has and the likely etiology of any diagnosis found.  The Veteran has never been afforded a VA respiratory examination. 

The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from May 2013 to the present.

TDIU and PTSD

A May 2013 rating decision, in pertinent part, granted the Veteran's claim seeking an increased rating for his post-traumatic stress disorder, increasing the rating to 70 percent.  The Veteran submitted a September 2013 statement providing his notice of disagreement (NOD) as to the PTSD rating and also indicating his PTSD prevented him from substantial employment. The TDIU issue has never been developed or addressed by the RO, but is considered part of the increased rating claim appealed in the September 2013 statement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability).  

Accordingly, the claims must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make attempts to obtain any records identified and, regardless of the Veteran's response, obtain VA outpatient treatment records from May 2013 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a respiratory VA examination to determine the nature and etiology of any found respiratory disorder. The claims folder must be reviewed by the examiner and the examiner is directed to consider in-service exposure to burn pits, sand, dust, and chemical toxins during his service in Iraq, his post-service treatment for bronchitis and shortness of breath, his post-service medications, such as albuterol, related to shortness of breath, and his lay statements of "weakened" respiratory function since service. 

All necessary special studies or tests are to be accomplished.

Based on the examination and review of the records, the examiner should itemize any and all respiratory disorders found.

As to each diagnosis rendered, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diagnosis was incurred during the Veteran's active service, was caused by active service, or is otherwise related to active service in light of in-service exposure to sand, dust, chemical toxins, and burn pits?

The examiner must provide a complete rationale for any opinion expressed.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's respiratory issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

5.  Provide the Veteran and his representative a statement of the case as to the issues of entitlement to an increased rating greater than 70 percent for PTSD and entitlement to a TDIU. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claims should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


